Citation Nr: 9919369	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  98-05 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for a left foot 
disability, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1943 to July 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's left foot disability is productive of 
severe impairment.

3.  The veteran's left foot disability is not characterized 
by loss of range of motion, ankylosis of the ankle, or loss 
of use of the foot.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for a 
left foot disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 
4.71a, Diagnostic Code 5284 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an increased 
evaluation for his left foot disability due to increased pain 
and limping.  A veteran who submits a claim for benefits 
under laws administered by the VA shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet.App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (1998). Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weightbearing are relevant 
considerations for determination of joint disabilities.  
38 C.F.R. § 4.45 (1998).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(1998).

Service medical records reveal that the veteran sustained a 
shell fragment wound of the left foot in January 1945. The 
injury included compound, comminuted fractures of the 3rd 
cuneiform and the bases of the 4th and 5th metatarsals.The 
wounds were debrided and retained shell fragments were 
removed. The record shows that the RO initially granted 
service connection for a gunshot wound of the left foot in 
August 1945 and assigned a 50 percent evaluation.  The rating 
assigned for this disability was decreased to 30 percent 
effective from October 1946.  Subsequent rating decisions and 
a September 1990 Board decision have confirmed and continued 
this evaluation.

The veteran was afforded a VA examination in December 1997.  
At that time, he complained that his left foot bothered him 
once in awhile.  Upon examination, he could ambulate well, 
and heel and toe ambulation were found to be normal.  The 
veteran used an insert in his left shoe for stabilization 
during ambulation.  There was no swelling, deformity, callous 
formation, or vascular changes of the left foot.  However, 
there was a fungus infection and deformity of the toes.  
Range of motion of the ankle was described as normal.  The 
veteran was diagnosed with residual scar, shell fragment 
wound of the left foot, and mild degenerative changes of the 
left foot shown by x-ray.

The veteran underwent another VA examination in April 1998.  
The veteran reported no pain at the present time.  He related 
that he had pain up to his thigh when lying down, sitting, or 
resting.  When the veteran ambulated, there was no limping or 
change of posture.  Objective findings included no pain or 
crepitus with range of motion and normal muscle strength.  
Mild pain was elicited upon palpation of the entrance wound 
of the bullet.  Upon neurological examination, the vibratory 
and proprioception of the left foot were intact.  However, 
there was some diminished protective sensation of the foot.  
The examiner found no edema, discoloration, vascular changes, 
callosities, skin breakdowns, or unusual weight pattern of 
the left foot.  The digits from 2 to 5 bilaterally were 
contracted with hammertoe.  The veteran was diagnosed with 
bilateral degenerative joint disease of the midfoot.  The 
examiner noted that the veteran's neuropathy could not be 
explained by his injuries and that he should receive a full 
workup for diabetes and an orthopedic consultation.

The veteran's left foot disability has been awarded a 30 
percent schedular evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (1998).  Under the rating schedule, a 
foot injury is rated at 30 percent when it is characterized 
as severe.  For an increased rating to 40 percent, there must 
be actual loss of use of the foot.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (1998).  In addition to applicable 
schedular criteria, under 38 C.F.R. §§ 4.40, 4.45 (1998), the 
VA is required to consider whether an increased evaluation 
could be assigned on the basis of functional loss due to pain 
or weakness to the extent that any such symptoms are 
supported by adequate pathology.  DeLuca v. Brown, 8 Vet.App. 
202, 206 (1995).

In conclusion, the Board finds that the evidence supports no 
more than a schedular rating of 30 percent for the left foot 
disability.  Taking into consideration the provisions of 
38 C.F.R. §§ 4.7, 4.10, and 4.40 (1998), as well as range of 
motion and complaints of pain, the Board finds that the 
veteran's left foot disability is productive of severe 
impairment, but of no more than severe impairment.  The most 
recent VA examinations report a full range of motion, no pain 
on movement, and normal ambulation.  Functional loss due to 
pain has not been supported by the objective observations.  
The examiners also found no service-related deformity of the 
foot, other than the residual scar.  One VA examiner noted 
neurological changes, but opined that these were not caused 
by the veteran's service-connected disability.

The Board observes that the veteran's left foot disability 
could be evaluated under alternative Diagnostic Codes; 
however, none of these would afford a higher evaluation.  The 
veteran's disability has not been shown to be productive of 
ankylosis of the ankle, loss of use of the foot, or acquired 
bilateral clawfoot.  38 C.F.R. § 4.71a, Diagnostic Codes 
5270, 5278, 5283 (1998).  Moreover, the Board recognizes that 
the veteran has been diagnosed with degenerative joint 
disease of the left foot.  It remains unclear from the 
medical evidence of record whether the arthritis is 
associated with the service-connected left foot disability.  
However, even if the Board were to evaluate the veteran 
pursuant to Diagnostic Code 5010, it would not afford him a 
higher rating as no limitation of motion has been shown.  
38 C.F.R. §§ 4.71a, Diagnostic Codes 5010, 5003 (1998).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet.App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (1998).  In this regard, the Board 
finds that there has been no showing by the veteran that his 
left foot disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).




ORDER

An evaluation in excess of 30 percent for a left foot 
disability is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

